Case 1:21-cv-00007-CG-MU Document 31 Filed 09/01/21 Page 1 of 1     PageID #: 181




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 MARK REESE, et al.                      )
                                         )
       Plaintiffs,                       )
                                         )
 vs.                                     )   CIVIL ACTION 21-0007-CG-MU
                                         )
 UNION SUPPLY GROUP, et al.,             )
                                         )
       Defendants.                       )

                                  JUDGMENT

       In accordance with the Order entered this date, it is ORDERED,

 ADJUDGED, and DECREED that Plaintiffs’ Complaint be and is hereby

 DISMISSED.

       DONE and ORDERED this the 1st day of September, 2021.


                               /s/ Callie V. S. Granade
                               SENIOR UNITED STATES DISTRICT JUDGE
